PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
FullGlass, Inc.
Application No. 16/290,837
Filed: 1 Mar 2019
For SOCIAL-MARKETPLACE SYSTEM AND METHOD

:
:
:	DECISION ON PETITION
:
:
:

This is a decision on the renewed petition filed on April 15, 2022, to accept an unintentionally delayed claim under 35 U.S.C. § 119(e) for the benefit of priority to one prior-filed provisional application and an unintentionally delayed claim under 35 U.S.C. § 120 for the benefit of priority to one prior-filed nonprovisional application.  Both priority claims have been set forth in a concurrently filed corrected/updated Application Data Sheet (ADS).  This petition is being treated as a renewed petition pursuant to 37 C.F.R. §§ 1.78(c) and 1.78(e).

The renewed petition is DISMISSED.

An original petition was filed on May 24, 2021 and was dismissed via the mailing of a decision on October 8, 2021.

A petition under 37 C.F.R. § 1.78(c) to accept an unintentionally delayed claim under 35 U.S.C. § 119(e) for the benefit of a prior-filed provisional application requires:

The reference required by 35 U.S.C. 119(e) and paragraph (a)(3) of this section to the prior-filed provisional application, unless previously submitted;

the petition fee set forth in § 1.17(m); and,

a statement that the entire delay between the date the benefit claim was due under paragraph (a)(4) of this section and the date the benefit claim was filed was unintentional. The Director may require additional information where there is a question whether the delay was unintentional.

A petition for acceptance of a claim for delayed priority under 37 C.F.R. § 1.78(e) is only applicable to those applications filed on or after November 29, 2000.  Further, the petition is appropriate only after the expiration of the period specified in 37 C.F.R. 1.78(d)(3)(ii).  In addition, the petition under 37 C.F.R. 1.78(e) must be accompanied by:  

(1) 	the reference required by 35 U.S.C. 120 and paragraph 37 
	C.F.R. § 1.78(d)(2) to the prior-filed application, unless 
	previously submitted;
(2)  the petition fee set forth in 37 C.F.R. §  1.17(m); and,
(3)  a statement that the entire delay between the date the 
benefit claim was due under paragraph (d)(3) of this section and the date the benefit claim was filed was unintentional. The Director may require additional information where there is a question whether the delay was unintentional.

On May 24, 2021, the required petition fee was received.

On April 15, 2022, a corrected/updated ADS which properly identifies the provisional and nonprovisional applications for which priority is claimed, the statement required by 37 C.F.R. 
§ 1.78(c)(3), and an explanation that establishes the entire period of delay was unintentional were received.

To date, requirement (2) of 37 C.F.R. §§ 1.78(c) and 1.78(e) and requirement (3) of 37 C.F.R. § 1.78(c) have been satisfied.

Requirement (1) of 37 C.F.R. §§ 1.78(c) and 1.78(e) and requirement (3) of 37 C.F.R. § 1.78(e) have not been satisfied.

Regarding requirement (1) of 37 C.F.R. §§ 1.78(c) and 1.78(e), although the corrected/updated ADS included with this renewed petition is acceptable, the amendment to the priority claim contained therein cannot be entered at this time since a final Office action was mailed on October 15, 2021 prior to the filing of this renewed petition, and amendments filed after a final action are not entered unless approved by the examiner.  See M.P.E.P. §§ 706.07(f), 714.12, 714.13.  The Examiner has indicated that a proper Request for Continued Examination (RCE) and submission are required in order for the corrected/updated ADS/amendment to be entered. While it is noted that a RCE was filed on April 15, 2022, no submission was included and a notice of improper request for continued examination (RCE) was mailed on April 21, 2022.

Regarding requirement (3) of 37 C.F.R. § 1.78(e), 37 C.F.R. 
§ 1.78(e)(3) requires a statement that the entire delay between the date the benefit claim was due under paragraph (d)(3) of this section and the date the benefit claim was filed was unintentional, and this language has not been found in either the original petition or the renewed petition.

In response to this decision, Petitioner may wish to file:

a renewed petition pursuant to 37 C.F.R. §§ 1.78(c) and 1.78(e); 
the required statement of unintentional delay (if Petitioner is in a position to do so); and, 
a response to the notice of improper request for continued examination (RCE) mailed on April 21, 2022.  However, it is noted the last day on which a response to the October 15, 2021 final Office action could be filed was April 15, 2021.

Another corrected/updated ADS is not required, and neither is another petition fee.

How to respond to this decision :

The response to this decision should indicate in a prominent manner that the attorney handling this matter is Paul Shanoski, and may be submitted by mail, hand delivery, facsimile, or via EFS-Web.  

Mail: Mail Stop Petition, Commissioner for Patents, United States Patent and Trademark Office, P.O. Box 1450, Alexandria, VA, 22313-1450.  

If responding by mail, Petitioner is advised not to place the undersigned’s name on the envelope.  Only the information that appears in the footnote should be included – adding anything else to the address will delay the delivery of the response to the deciding official.

Hand delivery: Customer Window, Randolph Building, 401 Dulany Street, Alexandria, VA, 22314. 

Facsimile: (571) 273-8300: please note this is a central facsimile number.  
Registered users of EFS-Web may alternatively submit a response to this decision via EFS-Web.  When filing via EFS-Web the user must select from the list of document descriptions to specify the files being submitted via EFS-Web.  Based on the document description selected by the user, a document code is assigned, and a message regarding the document submitted to the USPTO will be forwarded to the appropriate organization for processing and to the appropriate official for consideration: therefore, accurate document indexing is important to facilitate efficient processing and proper consideration of the document by the USPTO. It is important for users to select the correct document description and check the application file via PAIR after the submission is completed.

Any questions concerning this matter may be directed to Attorney Advisor Paul Shanoski at (571) 272-3225.1  


/Paul Shanoski/
Paul Shanoski
Attorney Advisor
Office of Petitions



    
        
            
        
            
        
            
        
            
    

    
        1 Petitioner will note that all practice before the Office should be in writing, and the action of the Office will be based exclusively on the written record in the Office.  See 37 C.F.R. § 1.2.  As such, Petitioner is reminded that no telephone discussion may be controlling or considered authority for any further action(s) of Petitioner.